662 S.E.2d 671 (2008)
DEPT. OF CORRECTION
v.
MEDICAL BOARD.
No. 51PA08.
Supreme Court of North Carolina.
June 6, 2008.
Thomas J. Pitman, Special Deputy Attorney General, Joseph Finarelli, Assistant Attorney General, for Dept. of Correction, et al.
Brian L. Blankenship, D. Todd Brosius, for Medical Board.
Noah H. Huffstetler, III, Wallace C. Hollowell, III, Raleigh, for American Medical Asso.
The following order has been entered on the motion filed on the 4th day of June 2008 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Medical Board) shall have up to and including the 28th day of July 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 6th day of June 2008."